DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments filed on September 15, 2021 are acknowledged and have been fully considered. Claims 1-20 are pending. Claims 1-20 are under consideration in the instant office action. Applicant amended instant claim 1 by incorporating a limitation reciting “wherein said continuous fibers are formed from said water-insoluble polymer and accumulated on said skin during said electrostatically spraying.” Applicant’s amendment necessitated a new ground of rejections under 35 USC 103 as set forth below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot in view the new rejections set forth below.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (US 2010/0112019, newly cited), Taniguchi et al. (US 2007/0060666, newly cited), Ha et al. (US 5997887, newly cited), Yamaguchi et al. (US 7823809, previously provided), Blin et al. (US 2004/0076649, previously cited), and Coffee (US Patent No. 6252129, newly cited).
Applicants’ claims
Applicants claim a coating formation method for forming a coating on a surface of skin.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Thevenet teaches a method for making up a support includes application to the support of at least (a) magnetic substances exhibiting a non-zero magnetic susceptibility, (b) one or more compounds X, (c) one of more compounds Y, with at least one of the compounds X and Y being a silicone compound and the compounds Y and X being capable of reacting together by a hydro silylation reaction in the presence of a catalyst, when they are brought into contact with one another, and (d) at least one catalyst. Application of (a), (b), (c) and (d) may be simultaneous or sequential in any order (see abstract). The compositions that can be used, comprising X and/or Y, can additionally include a volatile silicone oil (or diluent) for lowering the viscosity of the composition. Said oil can be selected from the short-chain linear silicones such as hexamethyldisiloxane, octamethyltrisiloxane, cyclic silicones such as octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane and mixtures thereof (paragraph 0298 which the examiner notes that they are liquid oils). This silicone oil can represent from 5 to 95 wt. %, preferably from 10 to 80 wt. % relative to the weight of each composition  The compositions can comprise at least one volatile solvent composed of a volatile oil. The oil can be a silicone oil or a hydrocarbon oil or can comprise a mixture of such oils (paragraphs 0375-0376). The volatile hydrocarbon oils can be chosen from hydrocarbon oils having from 8 to 16 carbon atoms and in particular branched C8-C16 alkanes (also known as isoparaffins), such as isododecane (also known as 2,2,4,4,6-pentamethylheptane), isodecane, isohexadecane and, for example, the oils sold under the Isopar.RTM. or Permethyl.RTM. trade names (paragraph 0378). The compositions can comprise, for example, between 0.01% and 95% by weight of volatile oil, with respect to the total weight of the composition, better still between 1% and 75% by weight (paragraph 0388). According to yet another exemplary embodiment, at least one additional layer of at least one third composition comprising a cosmetically acceptable medium, and preferably at least one film-forming polymer and at least one organic (or oily) or aqueous solvent medium, is applied to the layer or layers of the composition or compositions comprising the compounds X, Y and, where appropriate, at least one catalyst or a peroxide, and the magnetic substances exhibiting a non-zero magnetic susceptibility, in order, for example, to improve the hold and/or the comfort of this/these (paragraph 0039). The compositions can also comprise, for example, a film-forming polymer, in particular in the case of a mascara, of a nail polish or of a foundation. The term "film-forming polymer" denotes a polymer capable of forming, by itself alone or in the presence of an additional agent which is able to form a film, a continuous film which adheres to a support, in particular to keratinous substances (paragraph 0407). Mention may be made, among the film-forming polymers which can be used in the compositions according to the invention, inter alia, of synthetic polymers of radical or polycondensate type, polymers of natural origin, such as nitrocellulose or cellulose esters, and their mixtures (paragraph 0408). The film-forming  The film-forming vinyl polymers can result from the polymerization of monomers possessing ethylenic unsaturation having at least one acid group and/or of the esters of these acid monomers and/or of the amides of these acid monomers, such as .alpha.,.beta.-ethylenic unsaturated carboxylic acids, for example acrylic acid, methacrylic acid, crotonic acid, maleic acid or itaconic acid (paragraph 0410). The compositions can comprise at least one aqueous or organic solvent, in particular a volatile organic solvent (paragraph 0369). The compositions can comprise a volatile solvent, in particular a volatile organic solvent (paragraph 0370). The compositions can comprise at least one organic solvent chosen from the following list: [0390] ketones which are liquid at ambient temperature, such as methyl ethyl ketone, methyl isobutyl ketone, diisobutyl ketone, isophorone, cyclohexanone or acetone; [0391] alcohols which are liquid at ambient temperature, such as ethanol, isopropanol, diacetone alcohol, 2-butoxyethanol or cyclohexanol; [0392] glcyols which are liquid at ambient temperature, such as ethylene glycol, propylene glycol, pentylene glycol or glycerol; [0393] propylene glycol ethers which are liquid at ambient temperature, such as propylene glycol monomethyl ether, propylene glycol monomethyl ether acetate or dipropylene glycol mono(n-butyl)ether; [0394] short-chain esters (having from 3 to 8 carbon atoms in total), such as ethyl acetate, methyl acetate, propyl acetate, n-butyl acetate or isopentyl acetate; [0395] alkanes which are liquid at ambient temperature, such as decane, heptane, dodecane or cyclohexane. The compositions can also comprise water or a mixture of water and of hydrophilic organic solvents commonly used in cosmetics, such as alcohols, in particular linear or branched lower monoalcohols having from 2 to 5 carbon atoms, such as ethanol, isopropanol or n-propanol, or polyols, such as glycerol, diglycerol, propylene glycol, sorbitol, pentylene glycol or polyethylene from 0% to 90% by weight, in particular from 0.1% to 90% by weight and preferably from 0% to 60% by weight, in particular from 0.1% to 60% by weight, with respect to the total weight of the composition (paragraph 0396). Thevenet teaches the two above compositions may be applied successively, the application of the second composition can be carried out, for example, while seeking to disturb as little as possible the underlying layer of the other composition, for example using a flocked applicator or by spraying, it being possible for the spraying to take place, for example, using a piezoelectric, electrostatic spraying device or an airbrush, which can, if appropriate, form part of the kit (paragraph 466).  The compositions can thus be provided in any formulation form normally used for topical application (paragraph 423). The deposited layer can comprise fibres produced by extrusion or coextrusion of one or more polymeric materials, in particular thermoplastic and/or elastomers (paragraph 0090). The fibre can comprise a synthetic material chosen from polyamides, PET, acetates, polyolefins, in particular PE or PP, PVC, polyester-block-amide, plasticized Rilsan.RTM., elastomers, in particular polyester elastomers, PE elastomers, silicone elastomers, or nitrile elastomers, or a mixture of these materials, this list not being limiting (see paragraph 0091).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Although Thevenet teaches the two compositions may be applied successively, the application of the second composition can be carried out, for example, while seeking to electrostatic spraying device or an airbrush, which can, if appropriate, form part of the kit (paragraph 466), Thevenet is silent regarding the rational why the film forming coating layer should be applied second after the oil cosmetic composition. Thevenet is also silent with regard to the viscosity of each of the layers. These deficiencies are cured by the teachings of Taniguchi et al. 
 Taniguchi et al. teach a solid skin care composition comprising: (a) a first layer which is solid at 45.degree. C. and which is a water-in-oil emulsion; and (b) a second layer which is solid at 45.degree. C. and which is a water-in-oil emulsion comprising a benefit agent; wherein the first layer and the second layer have a different composition; and wherein the first layer and the second layer are provided in the same package in a manner such that the first layer and the second layer can be simultaneously applied (see abstract). Taniguchi et al. teach by having film forming polymer mainly in the second layer, the film forming polymer will exist in a higher concentration at a localized area, and thereby forming a film of higher film intensity when applied to the skin, compared to the remainder of the composition. Such concentrated area of high film intensity provides improved adhesion of the entire composition to the skin. Namely, by providing the film forming polymer mainly in the second layer, the amount of film forming polymer included in the entire composition can be reduced, or if the same amount of film forming polymer is formulated in the second layer, an entire composition having improved adhesion is obtained. In a preferred embodiment, the content level of film forming polymer in the second layer is from about 0.5% to about 20%, preferably from about 0.5% to about 10%, more preferably from about 1% to about 8% (see paragraph  Compositions of each layer are formulated to have a viscosity of from about 100 mPas to about 10,000 mPas, preferably from about 300 mPas to about 3,000 mPas when brought to a temperature of between about 55.degree. C. and about 90.degree. C (paragraph 0040). The composition of each layer of the present invention comprises a solid wax, preferably by weight of the composition of each layer at from about 1% to about 10%, more preferably from about 2% to about 5%. Without being bound by theory, the species and levels of the solid wax herein is believed to provide consistency to the composition and coverage to the skin, while not negatively contributing to the spreadability upon application to the skin, and fresh and light feel of the skin (paragraph 0080).
Thevenet does not specifically teach the electrospray rate of application as called in claim 17 for the cosmetic composition. These deficiencies are cured by the teachings of Ha et al.
Ha et al. teach topical compositions which provide good coverage of skin imperfections, e.g., pores and uneven skin tone, while retaining a natural skin appearance. The compositions contain a charged particulate material dispersed throughout a thickened, hydrophilic carrier. The charged particulate material allows the compositions to have a Coverage Efficiency Ratio of greater than about 20 (see abstract). Compositions according to the present invention, such as emulsions, can contain a hydrophobic phase comprising a lipid, oil, oily or other hydrophobic component. The compositions of the present invention preferably comprise from about 1% to about 98%, preferably from about 1% to about 50%, and more preferably from about 1% to about 30% by weight of the composition of a hydrophobic component. The hydrophobic component may be derived from animals, plants, or petroleum and may be natural or synthetic (i.e., man-made). Preferred hydrophobic components are substantially water-insoluble, more preferably essentially water-insoluble. Preferred hydrophobic components are Quantities of the present compositions which are typically applied per application are, in mg composition/cm2 skin, from about 0.1 mg/cm2 to about 10 mg/cm2. A particularly useful application amount is about 2 mg/cm2. Typically applications would be on the order of about once per day, however application rates can vary from about once per week up to about three times per day or more (column 36, lines 32-42).

Although Thevenet teaches the two above compositions may be applied successively, the application of the second composition can be carried out, for example, while seeking to disturb as little as possible the underlying layer of the other composition, for example using a flocked applicator or by spraying, it being possible for the spraying to take place, for example, using a piezoelectric, electrostatic spraying device or an airbrush, which can, if appropriate, form part of the kit (paragraph 466), Thevent is silent the parts of the electrostatic spraying apparatus as recited in claim 5. These deficiencies are cured by the teachings of Yamaguchi et al.
Yamaguchi et al. teach an electrostatic spraying device has a capability of confirming that the device is ready for making an electrostatic spraying of the liquid composition on a user's skin. The device includes a nozzle and a pump for dispensing the liquid composition out through the nozzle. An emitter electrode is disposed to electrostatically charge the liquid composition being dispensed for making the electrostatic spraying. The device is provided with a power switch and a selector for selection between a spraying mode and a  Yamaguchi et al. teach an electrostatic spraying device being configured and disposed to electrostatically charge and dispense a liquid composition from a supply to a point of dispense, wherein the device comprises: an actuator; a high voltage generator to provide a high voltage; a power source to activate said actuator and said high voltage generator; a reservoir to contain the supply of the liquid composition; a dispensing unit comprising a pump in immediate downstream relation with the reservoir for supplying the liquid composition from the reservoir, the pump being mechanically connected to said actuator to be driven thereby, an emitter electrode to electrostatically charge the liquid composition, the emitter electrode being electrically connected to said high voltage generator; and a nozzle to dispense the liquid composition, the nozzle being disposed at the point of dispense, a switch for manipulating the power source; and a selector for providing a spraying mode and a dripping mode selectively in response to the switch being manipulated; wherein the dripping mode is such that said pump is alone actuated to dispense the liquid composition out through the nozzle absent electrical charge, wherein the spraying mode is such that said pump as well as the emitter electrode are simultaneously activated to dispense the liquid composition out through the nozzle with the liquid composition being electrically charged at the emitter electrode prior to exiting the nozzle, wherein said selector comprises a handle, a first tact switch, and a second tact switch, said handle being engaged with a switch knob of said switch to be movable therewith, and having a portion selectively engageable with said first and second tact switches, 

Although Thevenet teaches the deposited layer can comprise fibers produced by extrusion or coextrusion of one or more polymeric materials, in particular thermoplastic and/or elastomers (paragraph 0090). The fiber can comprise a synthetic material chosen from polyamides, PET, acetates, polyolefins, in particular PE or PP, PVC, polyester-block-amide, plasticized Rilsan.RTM., elastomers, in particular polyester elastomers, PE elastomers, silicone elastomers, or nitrile elastomers, or a mixture of these materials, this list not being limiting (see paragraph 0091), Thevenet does not specifically teach wherein said continuous fibers have a length which is at least 100 times greater than their thickness, and wherein said fibers have a thickness of 10 nm to 3,000 nm. Thevenet is silent with respect to the newly recited limitation “wherein said continuous fibers are formed from said water-insoluble polymer and accumulated on said skin during said electrostatically spraying.” These deficiencies are cured by the teachings of Blin et al. and Coffee.
1, and a shorter length L2, such that the ratio L1/L2 is greater than 4, wherein said flat fibers are of synthetic origin, wherein said flat fibers have a cross-section shape chosen from ovoid and/or ellipsoid; and wherein said flat fibers are in the form of unitary fibers (see claim 1).  The nail varnish according to claim 1, wherein the flat fibers have a length L and a diameter D such that the ratio L/D ranges from 1.2 to 2,500 (see claim 2).  Therefore, the examiner notes that the length of the fibers is 1.2 to 2,500 times greater than the diameter (thickness) of the fiber which overlaps with the instantly claimed range of continuous fibers have a length which is at least 100 times greater than their thickness.  The nail varnish according to claim 2, wherein the ratio L/D ranges from 1.5 to 500 (see claim 3).  The nail varnish according to claim 3, wherein the ratio L/D ranges from 1.6 to 150 (see claim 4). The nail varnish according to claim 1, wherein the flat fibers have a diameter D ranging from 2 nm to 500 μm (see claim 5 which the examiner equates thickness of the fiber). The nail varnish according to claim 5, wherein the flat fibers have a diameter D ranging from 2 nm to 500 μm, wherein D is the diameter of the circle in which the section of the fiber is inscribed (claim 6).  The nail varnish according to claim 6, wherein the flat fibers have a diameter D ranging from 100 nm to 100 μm (claim 7). The nail varnish according to claim 7, wherein the flat fibers have a diameter D ranging from 1 μm to 70 μm (claim 8). The nail varnish according to claim 1, wherein the flat fibers have a length L ranging from 1 μm to 10 mm (claim 9). The nail varnish according to claim 9, wherein the flat fibers have a length L ranging from 0.1 mm to 5 mm (claim 10). The nail varnish according to claim 10, wherein the flat fibers have a length L ranging from 0.3 mm to 3.5 mm (claim 11).
Coffee teaches a dispensing device and method for forming a least partially solid or gel-like material from a liquid. At least one liquid issuing from an outlet is subjected to an electric field causing the liquid to form at least one electrically charged jet which, after formation, forms a fiber (F) or breaks up into fiber fragments (FF) or particles (D). The thus formed at least partially solid or gel-like material may be directly deposited, by virtue of the energy in the electrical field, onto a surface area, for example an area of skin enabling, for example, formation of a dressing for a wound or burn which is of high specific area and extremely absorbent. A biologically active ingredient such as a pharmaceutical ingredient or biological matter such as DNA may be incorporated into the fibers (F), fragments (FF) or particles (D). Fibrils, particles or microcapsules incorporating a biologically active ingredient may be supplied for oral or nasal administration to an animal such as a human being (see abstract). In another aspect, the present invention provides a method of applying material to an exposed surface of an animal, for example to the skin or to a wound or burn or area exposed by a surgical procedure, which comprises producing material comprising at least one of electrically charged fibres, fibre fragments or fibrils or droplets or particles in the vicinity of the said surface area by an electrohydrodynamic process, so that the material deposits on the said area. In an example, the present invention provides a method of depositing fibers on a surface, for example to form a dressing for a surface area of an animal for example an area of skin, a wound or burn or for other therapeutic or cosmetic reasons, which comprises supplying liquid comprising polylactic acid having a molecular weight in the region of 144000, dissolved 10% by mass in acetone at approximately 10 milliliters per hour to an electrohydrodynamic comminution site located at about 5 to 10 cm above the surface (column 2, lines 38-47). In another example, the present invention provides a method of depositing fibres on a surface, for example to form a dressing for a surface area of an animal for example an area of skin, a wound or burn or for other therapeutic or cosmetic reasons, which comprises subjecting liquid comprising a biocompatible polymer which may be bioresorbable or biodegradable polymer such as polylactic acid, polygylcolic acid, polyvinyl alcohol or polyhydroxybutyric acid to an electrohydrodynamic process in the vicinity of said area (column 2, lines 48-57). To form the fibrils or fibre fragments shown in FIG. 2b, the liquid is selected or formulated and the flow rate controlled so that the liquid jet becomes at least partially non-liquid, that is solid or gel-like, before the liquid has been separated by the applied electric field into liquid droplets but so that the growth wave resulting from perturbation of the jet J remains sufficiently strong to inhibit formation of a fibre and causes the jet to break up into fibre fragments or fibrils FF. This may be achieved by selecting the liquid and flow rate so that the liquid begins to solidify (for example by evaporation in the case of a solution or by cooling in the case of a melt) before droplet formation and becomes relatively brittle so that the growth wave causes the nascent fibre to break into segments. Break up of the nascent fibre into fibrils may be facilitated by pulsing the voltage applied to the outlet 4 so as the create an energy pulse which sets up a resonant process to promote breaking up of the nascent fibre. Experiments have shown that the length of the fibrils is related to the pulse duration or frequency with, under ideal conditions, the fibril length being equal to the jet velocity divided by the pulse frequency so that, for example, if the jet velocity is 5 ms.sup.-1 and a pulse frequency is 100 kHz is used, the fibrils should have a length of 50 .mu.m. Fibrils having lengths in the region of, for example, tens of micrometres to a few centimeters may be produced, depending upon the particular liquid and electrohydrodynamic process conditions used (column 6, lines 4-30). In order to form the solid or gel-like fibre F shown in FIG. 2c, the liquid is selected so as to become non-liquid, that is at least partially solid or gel-like, after issuing from the outlet, and the growth wave resulting from perturbation of the jet is attenuated so that the jet does not break up but forms a continuous fiber which has a length determined by the time for which the electrohydrodynamic process is continued, that is the time for which the voltage is applied. Attenuation of the growth wave may be achieved by the incipient solidification and/or by the nature of the liquid. Fibre production may be achieved by, for example, selecting a liquid which is highly volatile or has a highly volatile component so that solidification by evaporation occurs very quickly before droplet formation. For example fibres may be formed using a liquid comprising a polymer which on solidification tends, because of its viscosity and/or polymer chain morphology, to resist growth wave development. Fibres may be formed using a relatively high molecular weight polymer, for example a polymer having a molecular weight in the region of 140000 or more. Where the liquid used is a melt then choosing a liquid which solidifies to a relativity plastic state should promote fibre formation (column 6, lines 31-52). The use of a liquid which is controlled to produce fibres is particularly advantageous for producing a wound or burn dressing because, as will be described below, deposition of the fibres onto the area being covered results in a network of crossing or interlinking fibres providing effectively an integral web or mat which has a high specific surface area and is thus highly absorbent to fluids, whilst being exceptionally light. Like a conventional dressing it enables good coverage over an area of skin so as, for example, to protect a wound but, unlike many conventional dressings, still enables, by virtue of the gaps between the network of fibres, air to pass through the dressing to the wound and pus and other detritus to pass from the wound, while preventing ingress of bacterial matter into the wound (column 9, lines 1-14).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Thevenet by applying the coating composition electrostatically as a top layer because Taniguchi et al. teach a solid skin care composition comprising: (a) a first layer which is solid at 45.degree. C. and which is a water-in-oil emulsion; and (b) a second layer which is solid at 45.degree. C. and which is a water-in-oil emulsion comprising a benefit agent; wherein the first layer and the second layer have a different composition; and wherein the first layer and the second layer are provided in the same package in a manner such that the first layer and the second layer can be simultaneously applied (see abstract). One of ordinary skill in the art would have been motivated to put the coating composition as top layer because Taniguchi et al. teach by having film forming polymer mainly in the second layer, the film forming polymer will exist in a higher concentration at a localized area, and thereby forming a film of higher film intensity when applied to the skin, compared to the remainder of the composition. Such concentrated area of high film intensity provides improved adhesion of the entire composition to the skin. Namely, by providing the film forming polymer mainly in the second layer, the amount of film forming polymer included in the entire composition can be reduced, or if the same amount of film forming polymer is formulated in the second layer, an entire composition having improved adhesion is obtained. In a preferred embodiment, the content level of film forming polymer in the second layer is from about 0.5% to about 20%, preferably from about 0.5% to about 10%, more preferably from about 1% to about 8% (see paragraph 0069).One of ordinary skill in the art would have been motivated to prepare each of the components with viscosities as Taniguchi et al. teach that compositions of each layer are formulated to have a viscosity of from about 100 mPas to about 10,000 mPas, preferably from about 300 mPas to about 3,000 mPas when brought to a temperature of between about 55.degree. C. and about 90.degree. C (paragraph 0040). The composition of each layer of the present invention comprises a solid wax, preferably by weight of the composition of each layer at from about 1% to about 10%, more preferably from about 2% to about 5%. Without being bound by theory, the species and levels of the solid wax herein is believed to provide consistency to the composition and coverage to the skin, while not negatively contributing to the spreadability upon application to the skin, and fresh and light feel of the skin (paragraph 0080). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Thevenet and Taniguchi et al. because both references teach two-step compositions containing similar ingredients. In the case where the claimed range of amounts of excipients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
of the present invention can be employed to provide a skin appearance and/or feel benefit. Quantities of the present compositions which are typically applied per application are, in mg composition/cm2 skin, from about 0.1 mg/cm2 to about 10 mg/cm2. A particularly useful application amount is about 2 mg/cm2. Typically applications would be on the order of about once per day, however application rates can vary from about once per week up to about three times per day or more (column 36, lines 32-42). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Thevenet and Ha et al. because both references teach skin care compositions containing similar ingredients. In the case where the claimed range of amounts of excipients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 

It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Thevenet by utilizing the electrostatic spray apparatus as recited in claim 5 because Yamaguchi et al. teach an electrostatic spraying device containing the same units as the instant invention for applying compositions to the skin via electrostatic spraying. Yamaguchi et al. teach an electrostatic spraying device has a capability of confirming that the device is ready for making an electrostatic spraying of the liquid composition on a user's skin. The device includes a nozzle and a pump for dispensing the liquid composition out through the nozzle. An emitter electrode is disposed to electrostatically charge the liquid composition being dispensed for making the electrostatic spraying. The device is provided with a power switch and a selector for selection between a spraying mode and a dripping mode. In the dripping mode, the pump is alone actuated to dispense the liquid composition absent electrostatic charge. In the spraying mode, both of the pump and the emitter electrode are activated to make the electrostatic spraying. Thus, the user can be easy to drip the liquid composition by simply manipulating the selector prior to initiating the electrostatic spraying (see abstract). Yamaguchi et al. teach an electrostatic spraying device being configured and disposed to electrostatically charge and dispense a liquid composition from a supply to a point of dispense, wherein the device comprises: an actuator; a high voltage generator to provide a high voltage; a power source to activate said actuator and said high voltage generator; a reservoir to contain the supply of the liquid composition; a dispensing unit comprising a pump in immediate downstream relation with the reservoir for supplying the liquid composition from the reservoir, the pump being mechanically connected to said actuator to be driven thereby, an emitter electrode to electrostatically charge the liquid composition, the emitter electrode being electrically connected to said high voltage generator; and a nozzle to dispense the liquid composition, the nozzle being disposed at the point of dispense, a switch for manipulating the power source; and a selector for providing a spraying mode and a dripping mode selectively in response to the switch being manipulated; wherein the dripping mode is such that said pump is alone actuated to dispense the liquid composition out through the nozzle absent electrical charge, wherein the spraying mode is such that said pump as well as the emitter electrode are simultaneously activated to dispense the liquid composition out through the nozzle with the liquid composition being electrically charged at the emitter electrode prior to exiting the nozzle, wherein said selector comprises a handle, a first tact switch, and a 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Thevenet by applying the coating 1, and a shorter length L2, such that the ratio L1/L2 is greater than 4, wherein said flat fibers are of synthetic origin, wherein said flat fibers have a cross-section shape chosen from ovoid and/or ellipsoid; and wherein said flat fibers are in the form of unitary fibers (see claim 1).  The nail varnish according to claim 1, wherein the flat fibers have a length L and a diameter D such that the ratio L/D ranges from 1.2 to 2,500 (see claim 2).  Therefore, the examiner notes that the length of the fibers is 1.2 to 2,500 times greater than the diameter (thickness) of the fiber which overlaps with the instantly claimed range of continuous fibers have a length which is at least 100 times greater than their thickness.  The nail varnish according to claim 2, wherein the ratio L/D ranges from 1.5 to 500 (see claim 3).  The nail varnish according to claim 3, wherein the ratio L/D ranges from 1.6 to 150 (see claim 4). The nail varnish according to claim 1, wherein the flat fibers have a diameter D ranging from 2 nm to 500 μm (see claim 5 which the examiner equates thickness of the fiber). The nail varnish according to claim 5, wherein the flat fibers have a diameter D ranging from 2 nm to 500 μm, wherein D is the diameter of the circle in which the section of the fiber is inscribed (claim 6).  The nail varnish according to claim 6, wherein the flat fibers have a diameter D ranging from 100 nm to 100 μm (claim 7). The nail varnish according to claim 7, wherein the flat fibers have a diameter D ranging from 1 μm to 70 μm (claim 8). The nail varnish according to claim 1, wherein the flat fibers have a length L ranging from 1 μm to 10 mm (claim 9). The nail varnish according to claim 9, wherein the flat fibers have a length L ranging from 0.1 mm to 5 mm (claim 10). The nail varnish prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). One would have been motivated to incorporate fibers such as those taught by Blin et al. since Blin et al. teaches compositions comprising fibers which are homogeneously distributed and a velvety feel to the touch due to the homogeneous dispersion of the flat fibers in the composition and in the deposit formed after the application (paragraph 6). The composition therefore provides a different feel to the smooth, crackled or granular feel, thus satisfying consumers seeking novelty (paragraph 9). Compositions comprising the fibers of Blin et al. may also avoid having cosmetic properties which are not constant and not very reproducible, and generally causes problems of industrial manufacture and high costs of manufacture (paragraph 5). One would have had a reasonable expectation of success at combining the teachings of the prior art references since Thevenet 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Thevenet by applying the continuous fibers to the skin during the electrostatically spraying process because Coffee teaches a dispensing device and method for forming a least partially solid or gel-like material from a liquid. At least one liquid issuing from an outlet is subjected to an electric field causing the liquid to form at least one electrically charged jet which, after formation, forms a fiber (F) or breaks up into fiber fragments (FF) or particles (D). The thus formed at least partially solid or gel-like material may be directly deposited, by virtue of the energy in the electrical field, onto a surface area, for example an area of skin enabling, for example, formation of a dressing for a wound or burn which is of high specific area and extremely absorbent. A biologically active ingredient such as a pharmaceutical ingredient or biological matter such as DNA may be incorporated into the fibers (F), fragments (FF) or particles (D). Fibrils, particles or microcapsules incorporating a biologically active ingredient may be supplied for oral or nasal administration to an animal such as a human being (see abstract). In another aspect, the present invention provides a method of applying material to an exposed surface of an animal, for example to the skin or to a wound or burn or area exposed by a surgical procedure, which comprises producing material comprising at least one of electrically charged fibres, fibre fragments or fibrils or droplets or particles in the vicinity of the said surface area by an electrohydrodynamic process, so that the material deposits on the said area. In an example, the present invention provides a method of depositing fibers on a surface, for example to form a dressing for a surface area of an animal for example an area of skin, a wound or burn or for other therapeutic or cosmetic reasons, which comprises supplying liquid comprising polylactic acid having a molecular weight in the region of 144000, dissolved 10% by mass in acetone at approximately 10 milliliters per hour to an electrohydrodynamic comminution site located at about 5 to 10 cm above the surface (column 2, lines 38-47). In another example, the present invention provides a method of depositing fibres on a surface, for example to form a dressing for a surface area of an animal for example an area of skin, a wound or burn or for other therapeutic or cosmetic reasons, which comprises subjecting liquid comprising a biocompatible polymer which may be bioresorbable or biodegradable polymer such as polylactic acid, polygylcolic acid, polyvinyl alcohol or polyhydroxybutyric acid to an electrohydrodynamic process in the vicinity of said area (column 2, lines 48-57). To form the fibrils or fibre fragments shown in FIG. 2b, the liquid is selected or formulated and the flow rate controlled so that the liquid jet becomes at least partially non-liquid, that is solid or gel-like, before the liquid has been separated by the applied electric field into liquid droplets but so that the growth wave resulting from perturbation of the jet J remains sufficiently strong to inhibit formation of a fibre and causes the jet to break up into fibre fragments or fibrils FF. This may be achieved by selecting the liquid and flow rate so that the liquid begins to solidify (for example by evaporation in the case of a solution or by cooling in the case of a melt) before droplet formation and becomes relatively brittle so that the growth wave causes the nascent fibre to break into segments. Break up of the nascent fibre into fibrils may be facilitated by pulsing the voltage applied to the outlet 4 so as the create an energy pulse which sets up a resonant process to promote breaking up of the nascent fibre. Experiments have shown that the length of the fibrils is related to the pulse duration or frequency with, under ideal conditions, the fibril length being equal to the jet velocity divided by In order to form the solid or gel-like fibre F shown in FIG. 2c, the liquid is selected so as to become non-liquid, that is at least partially solid or gel-like, after issuing from the outlet, and the growth wave resulting from perturbation of the jet is attenuated so that the jet does not break up but forms a continuous fiber which has a length determined by the time for which the electrohydrodynamic process is continued, that is the time for which the voltage is applied. Attenuation of the growth wave may be achieved by the incipient solidification and/or by the nature of the liquid. Fibre production may be achieved by, for example, selecting a liquid which is highly volatile or has a highly volatile component so that solidification by evaporation occurs very quickly before droplet formation. For example fibres may be formed using a liquid comprising a polymer which on solidification tends, because of its viscosity and/or polymer chain morphology, to resist growth wave development. Fibres may be formed using a relatively high molecular weight polymer, for example a polymer having a molecular weight in the region of 140000 or more. Where the liquid used is a melt then choosing a liquid which solidifies to a relativity plastic state should promote fibre formation (column 6, lines 31-52). One of ordinary skill in the art would have been motivated to form the continuous fibers during the electrostatic spraying because Coffee teaches that the use of a liquid which is controlled to produce fibres is particularly advantageous for producing a wound or burn dressing because, as will be described below, deposition of the fibres onto the area being covered results in a network of crossing or interlinking fibres providing effectively an integral web or mat which 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619